EXHIBIT 10.16

 

   LOGO [g84207image001.jpg]       11150 Santa Monica Blvd.

BRETT WHITE

   Suite 1600

President and Chief Executive Officer

   Los Angeles, California 90025   

CB Richard Ellis, Inc.

   310 405 8920 Tel    310 405 8950 Fax       brett.white@cbre.com   
www.cbre.com

 

November 21, 2008

 

BY HAND DELIVERY

Mr. Gil Borok

 

Dear Gil:

 

Congratulations on your appointment as the Company’s Interim Chief Financial
Officer for CB Richard Ellis Group, Inc. (“CBRE” or “Company”). When signed by
you, this letter will constitute an employment agreement (“Agreement”) and shall
serve to confirm the complete terms of employment in your new position. Upon the
Effective Date, this Agreement will replace and supersede all previous terms of
employment and all oral discussions regarding those terms of employment.

 

Position:

Interim Chief Financial and Accounting Officer

 

Effective Date:

December 1, 2008

 

Salary:

$15,384.62 per bi-weekly pay period ($400,000 annual equivalency)

 

Bonus:

From the Effective Date and thereafter, your bonus compensation will be based
upon a target bonus of 75% of your base salary and will be subject to the terms
and conditions of the Executive Bonus Plan (“EBP”). The Performance Priorities
associated with the achievement of this bonus will be weighted 80% on Global
Company financial performance and 20% on personal performance priorities. (For
calendar year 2008, your bonus will be prorated based upon a ratio of 11/12 with
your current target bonus and 1/12 with your new target bonus.)

 

Transition Bonuses:

Upon the Effective Date, you will receive a bonus (“Bonus #1”) in the amount of
$50,000. Upon the earlier of (i) the successful hiring and transition (not less
than 90 days unless agreed by the CEO) of a permanent CFO or (ii) September 1,
2009, you will receive a bonus (“Bonus #2”) in the amount of $125,000.



--------------------------------------------------------------------------------

Annual Equity:

You shall be eligible to participate in CBRE’s equity incentive program
applicable to managers commensurate with your position. All grants are subject
to the approval of the Compensation Committee of CBRE’s Board of Directors each
year prior to making the grant. The specific form of the grant (restricted
stock, options, etc.), the number of units and vesting period are determined at
the sole discretion of CBRE at the time of the grant.

 

Special Severance:

If CBRE terminates your employment without Cause (as defined below) from the
effective date up to one (1) year following the date on which a new CFO
commences his or her employment, CBRE will pay the following Special Severance
payment in lieu of the payment of severance under any other severance policy or
program upon the following terms and conditions:

 

  •  

You will be paid your salary through the date of termination.

 

  •  

The Special Severance shall be paid only upon your execution of a full release
of all claims against the Company in the form that is generally used by the
Company for severance paid under the Company’s Severance Policy.

 

  •  

The Special Severance payment shall be paid in a lump sum and equal to the sum
of the following: (i) a pro-rated amount (through the most recently completed
calendar month) of your target bonus for the calendar year of the date of
termination; plus (ii) one and one-half times your salary; plus one and one-half
times your target bonus.

 

  •  

As part of your Special Severance, your vesting in the cliff-vest equity grant
of $500,000 restricted stock granted in 2007 shall be accelerated and shall be
fully vested as of the date of termination.

 

  •  

Payment of the Special Severance shall be delayed for six months if required by
internal Revenue Code §409A or other deferred compensation rules.

 

  •  

As part of your Special Severance, CBRE will pay the employer portion of COBRA
for you and your family for the earlier of (i) twelve (12) months after the date
of termination, or (ii) the date on which you are eligible for comparable
benefits from a new employer. You will continue to be responsible for the
employee portion of COBRA.

 

  •  

As used herein, the term “Cause” shall mean any of the following: (i) conviction
of (or plea of guilty or no contest to) a felony involving moral turpitude:
(ii) willful and continued failure to substantially perform duties after written
notice: (iii) willful misconduct or gross negligence resulting in material harm
to Company; and (iv) willful violation of Company policies resulting in material
harm to Company.



--------------------------------------------------------------------------------

 

•

 

Should you become employed or engaged as a consultant or independent contractor
from the Effective Date through one year after the date termination by one of
the following direct competitors of CBRE (Jones Lang LaSalle, Cushman &
Wakefield, Grubb & Ellis or Colliers), you agree to repay to CBRE within ten
days of demand, the full amount of the Special Severance Payment (bullet 3
above) and the value (on the date of termination) of the unvested portion of the
equity grant that received accelerated vesting (4th bullet, above).

 

Employment Upon Hiring of CFO:

Upon the earlier of (i) the hiring of new CFO followed by a 90-day transition
period, or (ii) nine (9) months from the Effective Date, you will return to the
position of CFO—Americas Region based in EI Segundo, CA. If the position of
CFO-Americas is not available or for any other reason not offered to you upon
your written request, and you have not agreed in writing to accept another
position with CBRE, the elimination of your position as Interim CFO shall be
deemed a termination without Cause.

 

You agree that you will give CBRE thirty (30) days notice of your resignation as
an employee of CBRE. The Company agrees to give you thirty (30) days notice of
the termination of your employment other than for Cause.

 

Confidential Information:

You agree that during your employment with CBRE, or after your termination of
employment, without the prior written consent of the Company, you will not use,
divulge, disclose, or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information (as defined below)
pertaining to the business of CBRE expect (i) while employed by the Company in
the business of and for its benefit, or (ii) when required to do so by a court
of competent jurisdiction or regulatory body.

 

  •  

In the event that you are or become compelled by an order of a court to disclose
any Confidential Information, you are required to provide the Company with
prompt, prior written notice and to disclose only that portion of the
Confidential Information which is legally required.

 

  •  

“Confidential Information” means any non-public information (whether oral,
written or contained on computer systems) relating to the business or the
affairs of the Company or any of its clients, whether obtained from the Company,
any client or known by you as a consequence of or through your relationship with
the Company, whether obtained before or after you execute this Agreement. Such
information includes but is not limited to non-public information



--------------------------------------------------------------------------------

 

concerning the financial data, strategic or financial plans, business plans,
proprietary project information, marketing plans, future transactions
(regardless of whether or not such transactions are executed), customer lists,
employee lists, employees’ salary and other compensation, partners’
compensation, and other proprietary and confidential information of the Company
or any of its clients, that, in any case, is not otherwise available to the
public.

 

Additional Covenants:

You agree not disparage, criticize or ridicule, or otherwise engage in any
conduct that is injurious to the reputation or interest of CBRE or any of its
officers, directors, employees, salespeople and agents to any third party. This
provision shall survive your termination of employment.

 

In order to preserve the confidentiality of the Confidential Information
(defined above), and to protect the Company’s proprietary interest in its trade
secrets, you agree that for a period of one year following the termination of
your employment, (i) you will not solicit, on your own behalf or on behalf of
any other person, firm, company or corporation, any of CBRE’s clients with whom
you dealt or with whom you became acquainted or whose names became known to you
while employed by the Company, and (ii) you will not solicit for employment, on
your own behalf or on behalf of any other person, firm, company or corporation,
any of CBRE’s salespeople or employees.

 

Attorneys’ Fees:

CBRE agrees to reimburse you for your reasonable attorneys’ fees and costs in
connection with any lawsuit or dispute between you and CBRE, including the
enforcement of any provision in this Agreement, provided that you are determined
to be the prevailing party on at least one material issue in the lawsuit.

 

Benefits:

Continued participation in the corporate fringe benefits package in accordance
with Company policy. Paid time off and holiday benefits are available as
established by Company policy.

 

Arbitration:

In the event of any dispute or claim between you and CB Richard Ellis (including
all of its employees, agents, subsidiary and affiliated entities, benefit plans,
benefit plans’ sponsors, fiduciaries, administrators, affiliates, and all
successors and assigns or any of them), we jointly agree to submit all such
disputes or claims to confidential binding arbitration and waive any right to a
jury trial. The claims and disputes subject to arbitration include all claims
arising from or related to your employment or the termination of your employment
including, but not limited to, claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination (including, but not limited to, race, sex, religion,
national origin, age, marital status, or medical condition or disability);
claims for



--------------------------------------------------------------------------------

 

benefits (except where an employee benefit or pension plan specifies that its
claims procedure shall culminate in an arbitration procedure different from this
one); and claims for violation of any federal, state, or governmental law,
statute, regulation, or ordinance.

 

The arbitration (i) shall be conducted pursuant to the provisions of the
arbitration rules of the state in which you are or were last employed by CB
Richard Ellis (e.g., in California, the California Arbitration Act) or in
absence of state law the Federal Arbitration Act; and (ii) shall be heard before
a retired State or Federal judge in the county containing the Company’s office
in which you were last employed. The Company shall pay for all fees and costs of
the Arbitrator, however, each party shall pay for its own costs and attorneys’
fees, if any.

 

Your signature on this letter indicates your acknowledgment and acceptance of
these as the full and complete terms of your employment. I hope you find this
new opportunity challenging and rewarding in every respect and I look forward to
working with you in this assignment.

 

If you have any questions, of if I can provide you with further information,
please do not hesitate to contact me at

(310) 405-8920.

 

 

Sincerely, /s/ Brett White

Brett White

Chief Executive Officer

 

I understand that this letter represents the full and complete terms of this
employment offer and I accept this offer of employment.

 

/s/ Gil Borok

   

11/26/08

Gil Borok     Date